Citation Nr: 1634162	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  94-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for a skin disorder involving the scrotum, groin, anus, and buttocks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In February 1994, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In January 2011, the Veteran waived an additional Board hearing.  A transcript of the hearing is associated with the claims file in VBMS.

In November 1999, the Board denied the claim for service connection for a skin disorder involving the scrotum, groin, anus, and buttocks, which denial the Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court).  A February 2001 Court Order vacated the portion of the Board's November 1999 decision that denied service connection for the skin disorder and remanded the claim to the Board for further review in light of the then newly-enacted Veterans Claims Assistance Act of 2000 (VCAA).  A September 2005 Board decision again denied the claim for service connection for a skin disorder.  A December 2007 Court Order granted the parties' joint motion to vacate the September 2005 Board decision and remanded the claim.  A March 2011 Board decision once again denied the claim for service connection for a skin disorder.  A February 2012 Court Order granted another joint motion of the parties, and vacated and remanded the Board's March 2011 decision.  The claim for service connection for a skin disorder was remanded by the Board in April 2013 and again in August 2013.  In March 2014, the Board denied the claim for a skin disorder involving the scrotum, groin, anus and buttocks, and the Veteran again appealed the denial of his claim to the Court, giving rise an April 2015 Court Memorandum Decision that set aside the March 2014 Board decision to deny service connection for a skin disorder, and remanded the case to the Board.  

In December 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination.  While the April 2016 VA opinion obtained upon Remand is not adequate, the Board will proceed to decide the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  This is not prejudicial to the Veteran because the Board is granting the claim for service connection on appeal, as explained below.  


FINDINGS OF FACT

1. The Veteran has a current skin disability of tinea cruris. 

2. The Veteran had symptoms of tinea cruris during active service.

3. The current tinea cruris had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinea cruris are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for tinea cruris, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Skin Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Veteran contends that service connection for a skin disorder of the scrotum, groin, anus, and buttocks is warranted because it started in service.  Specifically, the Veteran asserted that he had skin rash and cysts in the scrotum, groin, anus, and buttocks in service and that these symptoms have been recurrent since service. 

The Board finds that the Veteran has a current skin disability.  The October 2013 VA examination report shows a diagnosis of tinea cruris.  See also April 2016 VA examination report.  The Veteran also reports recurrent symptoms of skin disability.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching that was chronic in service and continuous since service may be the type of condition lending itself to lay observation). 

The Board finds that the evidence is in relative equipoise on the question of whether the current tinea cruris began in service, that is, whether tinea cruris was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that he has had recurrent rash in the scrotum, groin, anus, and buttocks in service and since service.  An October 1972 service treatment record shows notations of right scrotal abscess and infested cyst.  A November 1972 service treatment record shows complaints of a cyst in the groin area.  Service treatment records dated in April 1973 and April 1974 show complaints of itching all over the body, but no diagnosis was rendered.  A May 1973 service treatment record shows treatment for a cyst in the groin area.  An August 1974 VA examination report, which took place approximately four months after service separation, shows that the Veteran complained of an abscess under the sac.  A March 1975 private treatment record shows a notation that the Veteran had abscesses forming periodically in the genital area that started in service. 

Evidence weighing against this finding includes the April 1974 service separation examination that shows a normal clinical evaluation of the skin, and that the October 1972 scrotal abscess had resolved.  While the concurrent report of medical history shows that the Veteran denied skin disease, the Veteran reported a history of a groin cyst.  The April 2016 VA examiner noted that tinea cruris is a common skin infections caused by a fungal infection that resolves with treatment and can easily reoccur in moist skin areas.  Given the recurrent nature of tinea cruris, and resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current tinea cruris began during service, that is, tinea cruris was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the VA examinations of record provide negative nexus opinions as to the relationship between the current tinea cruris and active service.  However, because the evidence shows that the same symptoms of tinea cruris began during service, so were "incurred in" service, and have intermittently recurred since service, such medical nexus opinions were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct basis because of in-service incurrence or onset tinea cruris symptoms rather than on a relationship (or nexus) between the current tinea cruris and active service.  See 38 C.F.R. 
§ 3.303(d); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tinea cruris is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for tinea cruris is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


